Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE

 	This communication responsive to application filed on 1/17/2022 and approved Terminal Disclaimer on 8/30/2022.


Allowable Subject Matter
Claims 1-20 are allowed.


REASONS FOR ALLOWANCE

	 The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims.  Specifically, none of the prior art of record teaches or suggests  “ a publisher microservice; at least one subscriber microservice; and an event processing device including a processor and a memory, said event processing device is in communication with the publisher microservice and the at least one subscriber microservice, wherein the event processing device includes an events API, wherein the processor is configured to: receive, at the events API, an event comprising a collection of data from the publisher microservice,; process the event to identify at least one recipient microservice from the at least one subscriber microservices; update a queue with a queue entry for each of the at least one recipient microservices for the event; attempt to transmit the event to each of the at least one recipient microservices until a transmission confirmation message associated with the transmission is received from the at least one recipient microservice; and 55ESRX-299US2 update the queue based, at least in part, on receipt of the transmission confirmation message”. These limitations, taken in context of the entire claims are allowable over prior art of record. 

The closest prior art made of record which is considered pertinent to applicant's disclosure.
Lander et al U.S. Patent Pub. No. 2017/0331832, Identity Cloud Service Authorization Model.
Vepa et al. U.S. Patent Pub. No. 201 7/0329957, Identity Cloud Service Authorization Model with Dynamic Roles and Scopes.

	Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARGON N NANO/Primary Examiner, Art Unit 2443